“ILND 44 (Rev. O90 718 Case: 1:20-cv-01166 DAR énabee Ha RAP Page 1 of 2 PagelD #:12

The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by locat rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (See instructions on next page of this forni)

 

I. (a) PLAINTIFFS DEFENDANTS
(b) County of Residence of First Listed Plaintiff Cook : County of Residence of First Listed Defendant Cook
(Except in U.S. plaintiff cases) dn U.S, plaintiff cases only)

Note: In fand condemnation cases, use the location of the tract of land involved.

 

 

(c) Attorneys (firm name, address, and telephone number) Attomeys (if known}
Law Office of C.N. Norris Hannah Withers
55 east Monroe Suite 3800, Chicago, IL, 60603
312.625.6129"
II. BASIS OF JURISDICTION (Check one box, only.) Ill, CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity Cases Only.)
(Check one box, only for plointiffand one box for defendant.)
_l1 U.S. Government [3 Federal Question PIF DEF PIF DEF
Plaintiff (U.S. Government not a party) Citizen of This State —1 _} 1 Incorporated er Principal Place 4 4
of Business in This State ,
_|2 U.S. Government . 14 Diversity Citizen of Another State _|2 _] 2 Incorporated and Principal Place 15 _I5
Defendant (Indicate citizenship of parties in Item It.) : of Business in Another State
Citizen or Subject ofa O3 03 Foreign Nation Os O16
Foreign Country

 

 

Iv. NATURE OF SUIT (Check ante box, only.)

 

       

 

 

 

 

 

 

       

 

   

 

 

 

 

 

 

 

 

 

 

 

 

“TORTS! “PRISONER PETITIONS =: “LABOR. “ES SOPHER. STATUTES
(116 Insurance PERSONAL INJURY , PERSONAL INJURY | 510 Motions to Vacate Sentence o 710 Fair Labor Standards Act O) 375 False Claims Act
(120 Marine ~ 310 Airplane ‘ $530 General 530 General | 0 720 Labor/Management Relations | £1 376 Qui Tam (31 USC 3729 (a))
(3.130 Miller Act 315 Airplane Product 1 367 Health Caref | 535 Death Penalty DD 740 Railway Labor Act 1 406 State Reapportionment
(140 Negotiable Instrument. - Liability Pharmaceutical Habeas Corpus: 751 Family and Medical DF 410 Antitrust
[150 Recovery of Overpayment _ 326 Assault, Libel & Slander Personal Injury | 549 Mandamus & Other Leave Act 1 430 Banks and Banking
& Enforcement of Judgment 330 Federal Employers’ Product Liability | 550 Civil Rights DJ 790 Other Labor Litigation C1 450 Commerce
(01151 Medicare Act Liability [1 368 Asbestos Personal Injury | | 555 Prison Condition DD 791 Employee Retirement O) 460 Deportation
(152 Recovery of Defaulted Student =| _ 340 Marine Product Liability | $60 Civil Detainee - Conditions Income Security Act 474 Racketeer Influenced and
Loans (Exchides Veterans) 345 Marine Product Liability of Confinement : Corrupt Organizations
(F153 Recovery of Veteran’s Benefits | — 350 Motor Vehicle 0 489 Consumer Credit
D0 160 Stockholders’ Suits — 355 Motor Vebicle PERSONAL PROPERTY . = Es T] 485 Telephone Consumer
(2 190 Other Contract Product Liability [} 370 Other Fraud oO 830 Copyrights Protection Act {TCPA)-
{F195 Contract Product Liability — 360 Other Personal Injury C1 371 Truth in Lending C2 830 Patent O 490 Cable/Sat TY
[F196 Franchise 362 Personal Injury - 01 380 Other Personal DD 835 Patent — Abbreviated OF 850 Securities/Commadities/
Medical Malpractice Property Damage New Drug Application Exchange
CO 385 Property Damage (1 $49 Trademark CE] 890 Other Statutory Actions
Product Liability (J 89 Agricultural Acts
0 899 Environmental Matters
REAG PROPERTY. = “CIVIL. RIGHTS ® [2 2s BANKRUPTCY [RORFELTURE/PENAL TY: (1 895 Freedom of Information Act
(210 Land Condemnation 440 Other Civil Rights OJ 422 Appeal 28 USC 138 TF (625 Drug Related Seizure Ho B61 HIA (1395f) 0 896 Arbitration
C 220 Foreclosure “~ 441 Voting 0 423 Withdrawal 28 USC 157 of Property 21 USC 831 BE 862 Black Lung (923) 1 899 Administrative Procedure
O 230 Rent Lease & Ejectment 442 Employment 690 Other OD 363 DIWC/DIWW (405(g)) Act/Review or Appeal of
[7] 240 Torts to Land — 443 Housing/ CO 864 SSID Title XV1 Agehcy Decision
[71.245 Tort Product Liabitity Accommodations MMIGRATION: OF 865 RSI (405¢2)) : CO) 950 Constitutionality of
[11290 All Other Real Property 445 Amer. w/Disabitities- | 462 Naturalization State Statutes
Employment Application
446 Amer. w/Disabilities - (4 463 Habeas Corpus - Alien
Other Detainee (Prisoner Petition) | u 870 Taxes (US. Plaintif?
448 Education 0 465 Other Immigration or Defendant)
Actions _ 1 871 (RS—Third Party
26 USC 7609
¥. ORIGIN (Check one box, only .
1 Original 01 2 Removed from “| 3. Remanded from [ 4 Reinstated or “| 5 Transferred from [ 6 Multidistrict “~~ 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation Litigation
(specify) Direct File
VL CAUSE OF ACTION (Enter U.S, Civil Statute under which you are filingand = |VII. PREVIOUS BANKRUPTCY MATTERS (For nature of suit 422 and 423, enter the
write a brief statement of cause.) case number and judge for any associated bankruptcy matter previously adjudicated by a judge of this Court,
Family Medical Leave Act- retaliation case (29 C.F.R. § 825,, [18° *sermmate atachiment if necessary.)
VOL. REQUESTED IN C] Check if this is a class action Under rule 23, Demand $ Check Yes only if demanded in complaint.
COMPLAINT: F.R.CV.P. Jury Demand: OlYes (CJNo
IX, RELATED C ASE(S) (See instructions) :
IF ANY Judge Case Number

 

  
   

 

X. Is this a a No If yes, Case # Name of Judge

Date ,* 5 duaturef attorney offrecard

fq AS NS

 
moe CaSe: sFRUCHIONS PORAGTURNENS CoMPLIGING Clot? COvER GREE PRORMIGHD #13

Authority for Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required by law,
except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of
Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed. The attomey
filing a case should complete the form as follows:

I. - (a) Plaintiffs-Defendants, Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only the
full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving both
name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time of
filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases, the
county of residence of the *defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting in this
section "(see attachment)",

I. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "A" in one of
the boxes, If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C, 1345 and 1348, Suits by agencies and officers of the United States are included here,
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C, 1331 , where jurisdiction arises under the Constitution of the United States, an amendment to the Constitution,
an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box | or 2 should be
marked.

Diversity of citizenship, (4) This refers to suits under 28 U.8.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked, (See Section II] below; NOTE: federal question actions take precedence over diversity cases.)

Il. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizonship was indicated above. Mark this section
for each principal party.
IV. Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient

to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select the
most definitive.

v, Origin. Place an "XX" in one of the six boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.

‘ Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441, When the petition for
removal is granted, check this box. ,

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict litigation
transfers, ,

Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box is
checked, do not check (5) above.

VI. Cause of Action. Report the civil statute directly related to the causé of action and give a brief description of the cause. Do nat cite jurisdictional statutes
unless diversity. Example: U.S; Civil Statute: 47 USC 553 Brief Description; Unauthorized reception of cable service

VII. Previous Bankruptcy Matters For nature of suit 422 and 423 enter the case number and judge for any associated bankruptcy matter previously adjudicated
by a judge of this court, Use a separate attachment if necessary.

VIII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P, Demand. In this space enter the
actual dollar amount being demanded or indicate other demand, such as a preliminary injunction Jury Demand. Check the appropriate box to indicate whether or not a
jury is being demanded.

1X, Related Cases. This section of the JS 44 is used to reference related Pending cases, if any. If there are related pending cases, insert the docket numbers and the
corresponding judge names for such cases.

X, Refiling Information. Place an "X" in the Yes box if the case is being refiled or if it is a remanded case, and indicate the case number and name of judge. If
this case is not being refiled or has not been remanded, place an “X” in the No box.

Date and Attorney Signature. Date and sign the civil cover sheet.

Rev. 09/07/2018
